         Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 1 of 34




               IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                          ROME DIVISION

GRANGE MUTUAL                                 :
CASUALTY COMPANY                              :
                                              :
             Plaintiff,                       :
                                              :   CIVIL ACTION NO. ______
vs.                                           :
                                              :
CYCLE-TEX, INC., and JARROD                   :
JOHNSON, individually, and on                 :
Behalf of a Class of persons similarly        :
situated,                                     :
                                              :
             Defendants.

             COMPLAINT FOR DECLARATORY JUDGMENT

      Grange Mutual Casualty Company (“Grange”) files this Complaint for

Declaratory Judgment, showing the Court the following:

                                 Nature of Action

                                         1.

      This case is an action for a declaratory judgment under Rule 57 of the Federal

Rules of Civil Procedure and 28 U.S.C. 2201 to declare the rights and other legal

relations surrounding questions of actual controversy that presently exist between

Grange and the Defendants, i.e., that Grange owes no insurance coverage obligations


                                       -1-
         Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 2 of 34




to any of the Defendants (in this lawsuit) in connection with the claims asserted in

the lawsuit styled Jarrod Johnson, individually and on Behalf of a Class of persons

similarly situated, v. Cycle-Tex, Inc., et al, Civil Action No. 4:20-cv-0008-AT,

United States District Court for the Northern District of Georgia, Rome Division

(the “Underlying Lawsuit”).

                          Parties, Jurisdiction, and Venue

                                         2.

      Plaintiff Grange is an Ohio insurance company with its principal place of

business in Columbus, Ohio.

                                         3.

      Defendant Cycle-Tex, Inc. (“Cycle-Tex”) is a Georgia Corporation. Upon

information and belief, as well as a review of publicly available information, Cycle-

Tex’s principal place of business is located at 111 West Westcott Way, Dalton,

Georgia 30720. It may be served through its registered agent, Phillip Neff, 2002

Sheffield PL. Dalton, GA., 30721.

                                         4.

      Jared Johnson is a resident of Floyd County, Georgia and resides at 13 South

Ivy Ridge Road, Rome, Georgia 30161.


                                        -2-
         Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 3 of 34




                                           5.

      The Court has jurisdiction over this action pursuant to 28 U.S.C. 1332.

                                           6.

      Plaintiff is a citizen of a different state than all of the Defendants.

                                           7.

      The amount in controversy, exclusive of interest and costs, exceeds $75,000.

                                           8.

      Pursuant to 28 U.S.C. 2201, this Court also has jurisdiction because Grange

is seeking a declaration from this Court regarding the parties’ rights and obligations

with respect to an insurance policy issued by Grange.

                                           9.

      Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                  Background Facts

                                          10.

      On November 26, 2019, Plaintiff Jarrod Johnson—individually, and on behalf

of a class of persons that were purportedly similarly situated to him—filed suit

against over thirty named defendants, as well as a number of unnamed defendants,

in the Superior Court of Floyd, County, Georgia. The case was docketed in the


                                          -3-
         Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 4 of 34




Superior Court of Floyd County as Civil Action No. 19CV02448JFL003. A true and

accurate copy of that complaint is attached hereto as Exhibit A.

                                          11.

       As more fully detailed in Exhibit A, the complaint asserted that the named

defendants and the unnamed defendants were causing damages by intentionally

polluting waterways. For example, the complaint alleged, in pertinent part, that

Jarrod Johnson, and a class of people similarly situated to Mr. Johnson, have been

damaged and continue to be damaged “due to the intentional, willful, wanton,

reckless and negligent release of toxic chemicals” by the defendants’ manufacturing

processes and facilities. [Ex. A. ¶ 1].

                                          12.

       As more fully detailed in Exhibit A, the complaint further alleged that

“Defendants have long been aware of the persistence and toxicity of PFOA, PFOS,

and related chemicals. Defendants nonetheless knowingly and intentionally

discharged and continued to discharge these chemicals into the rivers and watersheds

that supply drinking water to the City of Rome and its water subscribers.” [Ex. A. ¶

62].




                                          -4-
         Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 5 of 34




                                         13.

      As more fully detailed in Exhibit A, the complaint further alleged that “[u]pon

information and belief, all Defendants knew or should have known that, in its

intended and/or common use, PFC’s would very likely cause harm and injury, and/or

threaten public health and the environment.” [Ex. A. ¶ 75].

                                         14.

      Grange Insured, Cycle-Tex, Inc, was not a named defendant in the

aforementioned complaint filed in the Superior Court of Floyd, County. [Ex. A.].

                                         15.

      In the caption of his complaint, Mr. Johnson referred to the unnamed

defendants as “Fictitious Defendants A-J.” As more fully detailed in Exhibit A,

“Fictitious Defendants A-J” were described in the caption of the complaint as “those

persons, corporations, partnerships or entities who acted either as principal or agent,

for or in concert with the other named Defendants and/or whose acts caused or

contributed to the damages sustained by the Plaintiff, whose identities are unknown

to the Plaintiff, but which will be substituted by amendment when ascertained.”

[Ex. A. (emphasis supplied); see also Ex. A. ¶ 48].




                                         -5-
         Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 6 of 34




                                        16.

      On January 10, 2020, one of the named defendants in the Underlying Lawsuit,

3M Company, removed it from the Superior Court of Floyd County, Georgia to the

United States District Court for the Northern District of Georgia, Rome Division.

The removed case was assigned case no. 4:20-cv-000008-AT.

                                        17.

      On August 27, 2020, Jarrod Johnson, individually, and on behalf of a class of

persons similarly situated to him, filed an Amended Complaint in the United States

District Court for the Northern District of Georgia, Rome Division (4:20-cv-0008-

AT). A true and correct copy of the Amended Complaint is attached as Exhibit B.

                                        18.

      As shown in Exhibit B, the Amended Complaint (unlike the original

complaint) did not list “Fictitious Defendants A-J”.

                                        19.

      The Amended Complaint added Cycle-Tex, Inc. as a named defendant in the

Underlying Lawsuit. [Ex. B].

                                        20.

      As more fully detailed in Exhibit B, the Amended Complaint alleged that


                                        -6-
         Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 7 of 34




Cycle-Tex “is the owner and operator of a thermoplastics recycling facility located

at 111 West Westcott Way, Dalton, Georgia 30720, which has discharged industrial

wastewater containing [polyfluoralkyl substances] into the [Dalton Utilities Publicly

Owned Treatment Works].” [Ex. B ¶ 25].

                                        21.

      Underscoring that polyfluoralkyl substances are pollutants, and as more fully

detailed in Exhibit B, the Amended Complaint further alleged that polyfluoralkyl

substances “are a large group of man-made chemicals that do not occur naturally in

the environment.” [Ex. B ¶ 51].

                                        22.

      Further underscoring that polyfluoralkyl substances are pollutants, the

Amended Complaint alleged that there “is no known environmental breakdown

mechanism for [polyfluoralkyl substances], and they are readily absorbed into biota

and tend to bioaccumulate with repeated exposure. [Polyfluoralkyl substances] leach

for soil to groundwater, are highly mobile and water soluble, making groundwater

and surface water particularly vulnerable to contamination, and a major source of

human exposure to [polyfluoralkyl substances] is through ingestion of contaminated

drinking water.” [Ex. B. ¶ 52].


                                        -7-
         Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 8 of 34




                                        23.

      As more fully detailed in Exhibit B, the Amended Complaint alleged that the

defendants—including, Cycle-Tex, Inc.—were guilty of “intentional, willful,

wanton, reckless, and negligent discharge of [polyfluoralkyl substances] from

Defendants’ manufacturing processes and facilities into the [Dalton Utilities

Publicly Owned Treatment Works].” [Ex. B. ¶ 2].

                                        24.

      As more fully detailed in Exhibit B, the Amended Complaint further alleges

that the defendants—including, Cycle-Tex, Inc.—were guilty of polluting and

contaminating the Consasauga River, the Oostanaula River, the Coosa River and

other tributaries and watersheds in the Upper Coosa River basis. [Ex. B. ¶¶ 4-6].

                                        25.

      As more fully detailed in Exhibit B, the Amended Complaint further alleges

that the defendants—including, Cycle-Tex, Inc.—were guilty of “intentional,

willful, wanton, reckless, malicious and oppressive misconduct.” [Ex. B. ¶ 6].

                                        26.

      In short, the Amended Complaint alleges that Cycle-Tex was liable for

damages because it intentionally polluted several waterways with polyfluoralkyl


                                       -8-
         Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 9 of 34




substances.

                                        27.

      The Amended Complaint also alleges that Cycle-Tex knew for a great deal of

time before the filing of the Underlying Lawsuit that it was intentionally polluting

several waterways with chemical pollutants.

                                        28.

      Specifically, and as more fully detailed in Exhibit B, the Amended Complaint

alleges that the defendants—including, Cycle-Tex—“have long been aware of the

persistence and toxicity of PFAS, and PFOA and PFOS in particular. Defendants

nonetheless knowing and intentionally discharged these chemicals into the Dalton

POTW, where they inevitable Pass Through the POTW and are discharged from the

RIVERBEND LAS to the Conasauga River and then travel downstream and

contaminate the Oostanaula River . . .” [Ex. B. ¶ 66 see also Ex. B ¶ 78].

                                        29.

      As more fully set forth in Exhibit B, Jarrod Johnson, individually, and on

behalf of a class of persons similarly situated has pled the following claims in the

Amended Complaint in the Underlying Lawsuit:

      Count One:     Discharge of Pollutants to Surface Waters without an NPDES
                     Permit in Violation of the Clean Water Act.

                                        -9-
        Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 10 of 34




      Count Two: Industrial User Pass Through Discharges of Pollutants in
                 Violation of Dalton Utilities’ Sewer Use Rules and Regulations
                 and the Clean Water Act.

      Count Three: Willful, Wanton, Reckless, or Negligent Misconduct
      Count Four: Negligence.

      Count Five: Punitive Damages.
      Count Six: Public Nuisance.

      Count Seven: Claims for Abatement and Injunction of Public Nuisance.
[Exhibit B]
                                         30.

      All seven counts are based on allegations of unlawful pollution of surface

waters by discharges of toxic polyfluoroalkyl substances (PFAS). [Ex. B].

                                         31.

      In Count Three of the Amended Complaint, and as more fully set forth in

Exhibit B, Jarrod Johnson, individually, and on behalf of a class of persons similarly

situated, asserts a theory of liability against Cycle-Tex for “knowingly” breaching a

duty to exercise due and reasonable care to prevent the discharge of toxic PFAS

chemicals into waters of the State and waters of the United States and the Conasauga

Oostanaula Rivers. [Ex. B ¶¶ 149-150].




                                        - 10 -
        Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 11 of 34




                                         32.

      In Count Five of the Amended Complaint, and as more fully set forth in

Exhibit B, Jarrod Johnson, individually, and on behalf of a class of persons similarly

situated, asserts a theory of liability against Cycle-Tex (along with numerous other

defendants) for acting with “willful misconduct, malice, fraud, wantonness,

oppression or that entire want of care which would raise the presumption of

conscious indifference to consequence.” [Ex. B ¶ 163].

                                         33.

      As previously noted, Jarrod Johnson, individually, and on Behalf of a class of

persons similarly situated, alleges that Cycle-Tex (along with numerous other

defendants) has had notice for a long period of time prior to the filing of the

Underlying Lawsuit that its actions would cause damages and pollute the riverways.

[Ex. B. ¶¶ 66, 78].

                                         34.

      Grange, however, first received notice of the Underlying Lawsuit on October

19, 2020 when a copy of the Amended Complaint was sent to its attention.

                                         35.

      In addition, Grange first received notice of the incidents underpinning the


                                        - 11 -
        Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 12 of 34




factual claims being asserted against Cycle-Tex in the Underlying Lawsuit on

October 19, 2020.

                                         36.

      On November 11, 2020, Grange sent a reservation of rights letter to Cycle-

Tex, Inc. A true and correct copy of Grange’s Reservation of Rights letter is attached

hereto as Exhibit C.

                                         37.

      Grange is providing a defense to Cycle-Tex, Inc. in the Underlying Lawsuit

subject to a complete reservation of rights.

                                         38.

      On December 14, 2020, Jarrod Johnson, individually, and on behalf of a class

of persons similarly situated, filed a Third Amended Complaint in the United States

District Court for the Northern District of Georgia, Rome Division (4:20-cv-0008-

AT). A true and correct copy of the Third Amended Complaint is attached as Exhibit

D.

                                         39.

      As shown in Exhibit D, the Third Amended Complaint names Cycle-Tex,

Inc. as a named Defendant. [Ex. D].


                                        - 12 -
        Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 13 of 34




                                        40.

      As more fully detailed in Exhibit D, the Third Amended Complaint repeats

the allegation that Cycle-Tex “is the owner and operator of a thermoplastics

recycling facility located at 111 West Westcott Way, Dalton, Georgia 30720, which

has discharged industrial wastewater containing [polyfluoralkyl substances] into the

[Dalton Utilities Publicly Owned Treatment Works].” [Ex. D ¶ 25].

                                        41.

      As more fully detailed in Exhibit D, the Third Amended Complaint repeats

the allegation that polyfluoralkyl substances “are a large group of man-made

chemicals that do not occur naturally in the environment.” [Ex. D ¶ 52].

                                        42.

      As more fully detailed in Exhibit D, the Third Amended Complaint realleges

that there “is no known environmental breakdown mechanism for [polyfluoralkyl

substances], and they are readily absorbed into biota and tend to bioaccumulate with

repeated exposure. [Polyfluoralkyl substances] leach for soil to groundwater, are

highly mobile and water soluble, making groundwater and surface water particularly

vulnerable to contamination, and a major source of human exposure to




                                       - 13 -
           Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 14 of 34




[polyfluoralkyl substances] is through ingestion of contaminated drinking water.”

[Ex. D. ¶ 53].

                                        43.

      As more fully detailed in Exhibit D, the Third Amended Complaint realleges

that the defendants—including, Cycle-Tex,—were guilty of “intentional, willful,

wanton, reckless, and negligent discharge of [polyfluoralkyl substances] from

Defendants’ manufacturing processes and facilities into the [Dalton Utilities

Publicly Owned Treatment Works].” [Ex. D. ¶ 2].

                                        44.

      As more fully detailed in Exhibit D, the Third Amended Complaint further

realleges that the defendants—including, Cycle-Tex—were guilty of polluting and

contaminating the Consasauga River, the Oostanaula River, the Coosa River and

other tributaries and watersheds in the Upper Coosa River basis. [Ex. D. ¶¶ 4-6].

                                        45.

      As more fully detailed in Exhibit D, the Third Amended Complaint further

realleges that the defendants—including, Cycle-Tex, Inc.—were guilty of

“intentional, willful, wanton, reckless, malicious and oppressive misconduct.” [Ex.

D. ¶ 6].


                                       - 14 -
           Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 15 of 34




                                         46.

         In short, the Third Amended Complaint repeats the allegations contained in

the Amended Complaint that Cycle-Tex, is liable for damages because it

intentionally polluted several waterways.

                                         47.

         The Third Amended Complaint also repeats the allegation that Cycle-Tex,

knew for a great deal of time before the filing of the Underlying Lawsuit that it was

intentionally polluting several waterways with chemical pollutants.

                                         48.

         Indeed, as more fully detailed in Exhibit D, the Third Amended Complaint

further realleges that the defendants—including, Cycle-Tex—“have long been

aware of the persistence and toxicity of PFAS, and PFOA and PFOS in particular.

Defendants nonetheless knowing and intentionally discharged these chemicals into

the Dalton POTW, where they inevitable Pass Through the POTW and are

discharged from the RIVERBEND LAS to the Conasauga River and then travel

downstream and contaminate the Oostanaula River . . .” [Ex. D. ¶ 67 see also Ex. D

¶ 79].




                                        - 15 -
        Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 16 of 34




                                        49.

      As more fully set forth in Exhibit D, Jarrod Johnson, individually, and on

Behalf of a Class of persons similarly situated has pled the following claims in the

Third Amended Complaint:

      Count One:     Discharge of Pollutants to Surface Waters without an NPDES
                     Permit in Violation of the Clean Water Act.
      Count Two: Industrial User Pass Through Discharges of Pollutants in
                 Violation of Dalton Utilities’ Sewer Use Rules and Regulations
                 and the Clean Water Act.

      Count Three: Willful, Wanton, Reckless, or Negligent Misconduct
      Count Four: Negligence Per Se.

      Count Five: Punitive Damages.
      Count Six: Public Nuisance.
      Count Seven: Claims for Abatement and Injunction of Public Nuisance.

[Exhibit D].
                                        50.

      All seven counts are based on allegations of unlawful pollution of surface

waters by discharges of toxic polyfluoroalkyl substances (PFAS). [Ex. D].

                                        51.

      In Count Three of the Third Amended Complaint, and as more fully set forth

in Exhibit D, Jarrod Johnson, individually, and on behalf of a class of persons

                                       - 16 -
           Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 17 of 34




similarly situated, asserts a theory of liability against Cycle-Tex (along with

numerous other defendants) for “knowingly” breaching a duty to exercise due and

reasonable care to prevent the discharge of toxic PFAS chemicals into waters of the

State and waters of the United States and the Conasauga Oostanaula Rivers. [Ex. D

¶¶ 151-156].

                                        52.

      In Count Five of the Third Amended Complaint, and as more fully set forth

in Exhibit D, Jarrod Johnson, individually, and on behalf of a class of persons

similarly situated, asserts a theory of liability against Cycle-Tex (along with

numerous other defendants) for acting with “willful misconduct, malice, fraud,

wantonness, oppression or that entire want of care which would raise the

presumption of conscious indifference to consequence.” [Ex. D ¶ 166].

                                        53.

      As noted, Jarrod Johnson, individually, and on Behalf of a Class of persons

similarly situated, alleges that Cycle-Tex, Inc. has had notice for a long period of

time that its actions would cause damages and pollute the riverways. [See Ex. D. ¶¶

67, 79].




                                       - 17 -
        Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 18 of 34




                                   The Policy

                                         54.

      Grange issued insurance policy no. CPP 2083060 03 01 to Cycle-Tex [the

“Grange Policy”].

                                         55.

      The Grange Policy had an effective date of July 1, 2014 and was continuously

renewed by Cycle-Tex, Inc. through July 1, 2019.

                                         56.

      The Grange Policy, contains the following Coverage Parts:

         • Commercial Automobile Coverage Part
         • Commercial Property Coverage Part
         • Commercial Crime Coverage Part
         • Employee Benefits Liability Coverage Part
         • Commercial General Liability Coverage Part
         • Commercial Inland Marine Coverage Part
         • Certified Acts of Terrorism
         • Manufacturers’ Optimum Program
         • Third Party Administration Fee – Cyber Coverage




                                      - 18 -
             Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 19 of 34




                                           57.

        The Grange Policy contains Commercial General Liability Coverage Form

(CG 00 01 10 01), which in pertinent part, includes the following relevant language:

COMMERCIAL GENERAL LIABILITY COVERAGE FORM (CG 00 01 10
01)
                                     ***
Throughout this policy the words “you” and “your” refer to the Named Insured
shown in the Declarations, and any other person or organization qualifying as a
Named Insured under this policy. The words “we”, “us” and “our” refer to the
company providing this insurance.

The word “insured” means any person or organization qualifying as such under
Section II – Who Is An Insured.

Other words and phrases that appear in quotation marks have special meaning. Refer
to Section V – Definitions.

SECTION I – COVERAGES


COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY

   1.         Insuring Agreement

        a.      We will pay those sums that the insured becomes legally obligated to
                pay as damages because of “bodily injury” or “property damage” to
                which this insurance applies. We will have the right and duty to defend
                the insured against any “suit” seeking those damages. However, we will
                have no duty to defend the insured against any “suit” seeking damages
                for “bodily injury” or “property damage” to which this insurance does
                not apply. . .




                                          - 19 -
     Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 20 of 34




b.      This insurance applies to “bodily injury” and “property damage” only
        if:

        (1)   The “bodily injury” or “property damage” is caused by an
              “occurrence” that takes place in the “coverage territory”;

        (2)   The “bodily injury” or “property damage” occurs during the
              policy period; and

        (3)   Prior to the policy period, no insured listed under Paragraph 1.
              Of Section II –Who Is An Insured and no “employee” authorized
              by you to give or receive notice of an “occurrence” or claim,
              knew that the “bodily injury” or “property damage” had
              occurred, in whole or in part. If such a listed insured or
              authorized “employee” knew, prior to the policy period, that the
              “bodily injury” or “property damage” occurred, then any
              continuation, change or resumption of such “bodily injury” or
              “property damage” during or after the policy period will be
              deemed to have been known prior to the policy period.

c.            “Bodily injury” or “property damage” which occurs during the
              policy period and was not, prior to the policy period, known to
              have occurred by any insured listed under Paragraph 1. Of
              Section II – Who Is An Insured or any “employee” authorized
              by you to give or receive notice of an “occurrence” or claim,
              includes any continuation, change or resumption of that “bodily
              injury” or “property damage” after the end of the policy period.

d.             “Bodily injury” or “property damage” will be deemed to have
              been known to have occurred at the earliest time when any
              insured listed under Paragraph 1. Of Section II – Who Is An
              Insured or any “employee” authorized by you to give or receive
              notice of an “occurrence or claim:

                    (1) Reports all, or any part, of the "bodily injury" or
                    "property damage" to us or any other insurer;

                                  - 20 -
        Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 21 of 34




                         (2) Receives a written or verbal demand or claim for
                         damages because of the "bodily injury" or "property
                         damage"; or

                         (3) Becomes aware by any other means that "bodily
                         injury" or "property damage" has occurred or has begun to
                         occur.


                                        58.

      The Grange Policy contains Commercial General Liability Coverage Form

(CG 00 01 04 13), which in pertinent part, includes the following identical relevant

language:

COMMERCIAL GENERAL LIABILITY COVERAGE FORM (CG 00 01 04
13)
                                     ***
Throughout this policy the words “you” and “your” refer to the Named Insured
shown in the Declarations, and any other person or organization qualifying as a
Named Insured under this policy. The words “we”, “us” and “our” refer to the
company providing this insurance.

The word “insured” means any person or organization qualifying as such under
Section II – Who Is An Insured.

Other words and phrases that appear in quotation marks have special meaning. Refer
to Section V – Definitions.

SECTION I – COVERAGES

COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY



                                       - 21 -
          Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 22 of 34




1.         Insuring Agreement

     a.      We will pay those sums that the insured becomes legally obligated to
             pay as damages because of “bodily injury” or “property damage” to
             which this insurance applies. We will have the right and duty to defend
             the insured against any “suit” seeking those damages. However, we will
             have no duty to defend the insured against any “suit” seeking damages
             for “bodily injury” or “property damage” to which this insurance does
             not apply. . .

     b.      This insurance applies to “bodily injury” and “property damage” only
             if:

             (1) The “bodily injury” or “property damage” is caused by an
                   “occurrence” that takes place in the “coverage territory”;

             (2)   The “bodily injury” or “property damage” occurs during the
                   policy period; and

             (3)   Prior to the policy period, no insured listed under Paragraph 1.
                   Of Section II –Who Is An Insured and no “employee” authorized
                   by you to give or receive notice of an “occurrence” or claim,
                   knew that the “bodily injury” or “property damage” had
                   occurred, in whole or in part. If such a listed insured or
                   authorized “employee” knew, prior to the policy period, that the
                   “bodily injury” or “property damage” occurred, then any
                   continuation, change or resumption of such “bodily injury” or
                   “property damage” during or after the policy period will be
                   deemed to have been known prior to the policy period.

     c.            “Bodily injury” or “property damage” which occurs during the
                   policy period and was not, prior to the policy period, known to
                   have occurred by any insured listed under Paragraph 1. Of
                   Section II – Who Is An Insured or any “employee” authorized
                   by you to give or receive notice of an “occurrence” or claim,


                                       - 22 -
             Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 23 of 34




                       includes any continuation, change or resumption of that “bodily
                       injury” or “property damage” after the end of the policy period.

        d.              “Bodily injury” or “property damage” will be deemed to have
                       been known to have occurred at the earliest time when any
                       insured listed under Paragraph 1. Of Section II – Who Is An
                       Insured or any “employee” authorized by you to give or receive
                       notice of an “occurrence or claim:

                              (1) Reports all, or any part, of the "bodily injury" or
                              "property damage" to us or any other insurer;

                              (2) Receives a written or verbal demand or claim for
                              damages because of the "bodily injury" or "property
                              damage"; or

                              (3) Becomes aware by any other means that "bodily
                              injury" or "property damage" has occurred or has begun to
                              occur.

                                             59.

        Both Commercial General Liability Coverage Form CG 00 01 10 01 and Form

CG 00 01 04 13, includes the following relevant exclusion language:

SECTION I – COVERAGES


COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY

                                             ***

   2.         Exclusions

              This insurance does not apply to:

                                            - 23 -
        Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 24 of 34




         a. Expected Or Intended Injury

            “Bodily injury” or “property damage” expected or intended from the
            standpoint of the insured. This exclusion does not apply to “bodily
            injury resulting from the use of reasonable force to protect persons or
            property.
                                       ***

                                        60.

      The Grange Policy includes Endorsement CG 21 49 (09/99)—Total Pollution

Exclusion. The Total Pollution Exclusion Endorsement broadly excludes coverage

from claims arising out of pollution. In particular, the Total Pollution Exclusion

Endorsement provides, in pertinent part, as follows:




                                        59.

                                       - 24 -
        Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 25 of 34




                                        61.

      The Grange Policy defines “pollutants” to mean “any solid, liquid, gaseous or

thermal irritant or contaminant, including smoke, vapor, soot, fumes, acids, alkalis,

chemicals, and waste. Waste includes materials to be recycled, reconditioned or

reclaimed.”

                                        62.

      The Grange Policy defines “Occurrence” to mean “an accident, including

continuous or repeated exposure to substantially the same general harmful

conditions.

                                        63.

      Grange also issued Cycle-Tex, Inc. with Commercial Umbrella Policies

issued (i) July 8, 2014, (ii) July 21, 2015, a renewal policy, (iii) May 23, 2016, a

renewal policy, (iv) July 7, 2017, a renewal policy, and (v) June 6, 2018, a renewal

policy. Each umbrella policy included Endorsement CU 21 25 (12/01) Total

Pollution Exclusion Endorsement.

                                        64.

      The Commercial Umbrella Policies also contain Total Pollution Exclusion

Endorsements, which provide, in pertinent part:


                                       - 25 -
           Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 26 of 34




                                        65.

      The allegations against Cycle-Tex in the underlying lawsuit trigger the Total

Pollution Exclusions in the Grange Policy and the Umbrella Policies.

                                        66.

      The Grange Policy contains the following conditions precedent to coverage:

SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITIONS

2.    Duties In The Event Of Occurrence, Offense, Claim, Or Suit

      a.      You must see to it that we are notified as soon as practicable of an
              “occurrence” or an offense which may result in a claim. To the extent
              possible, notice should include:


                                       - 26 -
     Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 27 of 34




(1) How, when and where the “occurrence” or offense took place;

(2) The names and addresses of any injured persons and witnesses; and

(3) The nature and location of any injury or damage arising out of the
    “occurrence” or offense.

b. If a claim is made or “suit” is brought against any insured, you must:

      (1) Immediately record the specifics of the claim or “suit” and the date
          received; and

      (2) Notify us as soon as practicable.

You must see to it that we receive written notice of the claim or “suit” as soon
as practicable.

c.       You and any other involved insured must:

         (1) Immediately send us copies of any demands, notices, summonses or
             legal papers received in connection with the claim or “suit.”;

         (2) Authorize us to obtain records and other information;

         (3) Cooperate with us in the investigation or settlement of the claim or
             defense against the “suit”; and

         (4) Assist us, upon our request, in the enforcement of any right against
             any person or organization which may be liable to the insured
             because of injury or damage to which this insurance may also apply.

                                     ***




                                    - 27 -
        Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 28 of 34




                                        67.

      The Grange Policy contains the following Manufacturers’ Optimum

Endorsement IL 19, which provides, in pertinent part:

Manufacturers’ Optimum Endorsement IL 19

This Endorsement Changes The Policy. Please Read It Carefully.

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABLITY COVERAGE PART

XXIII. Duties in the Event of Occurrence, Offense, Claim or Suit-Redefined

      A.    The requirement in condition 2.a. of SECTION IV-COMMERICAL
            GENERAL LIABLITY CONDITIONS that you must see to it that
            we are notified of an “occurrence” only applies when the occurrence”
            or offense is known to:

            1. You, if you are an individual;

            2. A partner, if you are a partnership;

            3. An officer of the corporation; if you are a corporation

            4. Your members and managers, if you are a limited liability
            company; or

            5. Your insurance manager.




                                       - 28 -
        Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 29 of 34




      B.    The requirement in condition 2.b. of SECITON IV-
            COMMERICAL GENREAL LIABLITY CONDITIONS that you
            must see to is that we receive written notice of a claim or “suit” as
            soon as practicable will not be considered breached unless the breach
            occurs after such claim or “suit” is known to:

            1. You, if you are an individual;

            2. A partner, if you are a partnership;

            3. An officer of the corporation, if you are a corporation;

            4. A member or manager, if you are a limited liability company; or

            5. Your insurance manger .

                        DECLARATORY JUDGMENT

      Count I – Lack of Coverage Based on Failures of Conditions Precedent

                                         68.

      Grange incorporates by reference as if fully set forth herein the allegations of

Paragraphs 1 through 67 above.

                                         69.

      Grange seeks a declaration of rights that there is no coverage under the Grange

Policy for the claims asserted in the Underlying Lawsuit.

                                         70.

      The Policy does not cover any of the claims made in the Underlying Lawsuit


                                       - 29 -
        Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 30 of 34




and will not cover any damages awarded therein due to the failures of any insured

to comply with the Grange’s policy’s terms and conditions with respect to the

occurrences detailed in the Underlying Lawsuit.

                                        71.

      Upon information and belief, Cycle-Tex was aware of the polluting events

and the discharge of chemicals detailed in Exhibits A, B, and D for years before

they provided notice to Grange.

                                        72.

      Grange was not notified promptly or as soon as practicable of the polluting

events, and the discharge of chemicals, which constitutes an “Occurrence” or

“Occurrence(s) under the Policy.

                                        73.

      Grange did not receive written notice of the occurrence or claim promptly or

as soon as practicable.

                                        74.

      Upon information and belief, Cycle-Tex did not immediately forward to

Grange a copy of the Amended Complaint filed in the Underlying Lawsuit after

receiving a copy of the Amended Complaint.


                                       - 30 -
        Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 31 of 34




                                        75.

      Grange is entitled to a declaratory judgment that Cycle-Tex is not covered

under the Grange Policy for the Underlying Lawsuit because conditions precedent

under the Grange Policy were breached including the duties to provide timely notice.

                                        76.

      Grange owes no duty to defend or indemnity Cycle-Tex.

         Count II – Lack of Coverage Based on Total Pollution Exclusion

                                        77.

      Grange incorporates by reference as if fully set forth herein the allegations

of Paragraphs 1 through 76 above.

                                        78.

      In the Underlying Lawsuit, Jarrod Johnson, individually, and on behalf of a

class of persons similarly situated, seeks to recover damages from Cycle-Tex based

on its discharge of pollutants.

                                        79.

      The claims asserted against Cycle-Tex in the Underlying Lawsuit are

excluded by the Total Pollution Exclusion.


                                       - 31 -
        Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 32 of 34




                                          80.

      Grange seeks a declaratory judgment from this Court that there is no coverage

for any claims made in the Underlying Lawsuit because they trigger the Grange

Policy’s Total Pollution Exclusion.

      Count III – Lack of Coverage Based on Expected Or Intended Injuries

                                          81.

      Grange incorporates by reference as if fully set forth herein the allegations

of Paragraphs 1 through 80 above.

                                          82.

      In the Underlying Lawsuit, Jarrod Johnson, individually, and on behalf of a

class of persons similarly situated, seeks to recover damages from Cycle-Tex based

on its allegedly intentional and/or reckless actions.

                                          83.

      All such claims asserted against Cycle-Tex in the Underlying Lawsuit are

excluded by the Grange Policy Exclusion for Expected or Intended Injury.

                                          84.

      Grange seeks a declaratory judgment from this Court that there is no coverage


                                        - 32 -
        Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 33 of 34




for any such claims made in the Underlying Lawsuit.

                Count IV – Lack of Coverage Based on No “Occurrence”

                                        85.

      Grange incorporates by reference as if fully set forth herein the allegations

of Paragraphs 1 through 84 above.

                                        86.

      The Grange Policy, subject to its terms, conditions, and exclusions, provides

coverage only for an “occurrence.”

                                        87.

      The Amended Complaint and the Third Amended Complaint in the

Underlying Lawsuit allege that Cycle-Tex acted in bad faith and with conscious

indifference.

                                        88.

      Grange seeks a declaratory judgment from this Court that there is no coverage

for any such claims made in the Underlying Lawsuit—as the alleged damages were

not caused by an “occurrence.”

      WHEREFORE, Grange demands that the Court adjudge:




                                       - 33 -
              Case 4:21-cv-00147-AT Document 1 Filed 08/01/21 Page 34 of 34




         (a)     That each Defendant be required to respond to the allegations set forth

in this Complaint for Declaratory Judgment;

         (b)     That this Court declares that Grange has no duty to cover or indemnify

any of the Defendants, or any other person or entity, in connection with the

Underlying Lawsuit, events giving rise to the Underlying Lawsuit, or any judgments

or awards in the Underlying Lawsuit;

         (c)     That this Court declares that Grange has no duty defend Cycle-Tex in

connection with the Underlying Lawsuit;

         (d)     That Grange have such other and further relief as this Court deems just

and proper.

         Respectfully submitted, this 1st day of August, 2021.



                                          HAWKINS PARNELL & YOUNG, LLP

                                          /s/ Zachary S. Lewis
303 Peachtree Street, NE                  Zachary S. Lewis
Suite 4000                                Georgia Bar No.: 689146
Atlanta, GA 30308-3243
P: (404) 614-7400
F: (404) 614-7500
E: zlewis@hpylaw.com                      Attorney for Plaintiff Grange Mutual
                                          Casualty Company



                                           - 34 -
12105067v.2
